HARPER, J.
Indictment was filed against appellant charging him with forgery. When the case was called for trial he entered a plea of guilty,- praying that the sentence be suspended. The jury found against him on his plea, asking a suspension of the sentence, and assessed his punishment at two years’ confinement in the penitentiary. From this judgment appellant gave notice of appeal' to this court, but in the record there is no motion for a new trial, no statement of facts, nor any bill of exception. Under such circumstances the only question we can review is the sufficiency of the indictment. The indictment is valid and charges the offense of forgery, and the judgment must be affirmed.